Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	The Examiner acknowledges the remarks and amendments made on 4/29/22.  Claims 1-11, 13-21, and 23-38 have been canceled. Claims 39-52 are newly added. Claims 12, 22, and 39-52 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 22, 39-46, and 48-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinton EP_0832908_A1 in view of Melchiors USPA_20040204559_A1, Laas USPA_20110082273_A1, and Iijima USPA_20130143034_A1.
1.	Regarding Claims 12, 22, 39-46, and 48-52, Brinton discloses a metal structure, such as steel, used in steel equipment (corresponds to claimed bearing components of instant Claims 42 and 46) (Page 4, Lines 43-47) that is susceptible to corrosion that can be painted (Page 3, Lines 22-24) using a primer layer (corresponds to claimed first varnish/base layer) based on polyurethane (PU) that can be cured and mixed in it are zinc particles (Claims 1 and 3), followed by an additional overcoat intermediate layer (corresponds to claimed second varnish/intermediate layer) that can also be made of PU that can be cured (Claim 8) that can also contain zinc particles (Claim 10), followed by another overcoat top layer (corresponds to claimed third varnish/top layer) (Claim 7) that can comprise a cured PU resin and micaceous iron oxide (Page 2, Line 57 – Page 3, Line 1). In all of the aforementioned polyurethanes, they can be a single-component (Page 3, Lines 8-9), as is being claimed in instant Claim 39. Brinton also discloses having a total thickness that can be greater than 300 microns but less than 600 microns (Table 1), as is being claimed in instant Claims 50-52. Additionally, Brinton does not mandate any blasting for its bearing, as is being claimed in Claims 44 and 45. Lastly, Brinton discloses using zinc in an amount ranging from 70-95 wt% (Page 2, Lines 55-56), which would be expected to overlap with the instantly claimed range in claims 41 and 49. Brinton discloses that varying the zinc concentration can improve the corrosion protection. As such, it would be expected for one of ordinary skill in the art to know how to vary the concentration based on the need of corrosion protection. Applicants have not indicated how the currently claimed concentration results in unexpected and surprising properties.
2.	However, Brinton doesn’t disclose the claimed sealing layer.  Also, Brinton does not disclose the claimed silane and/or vinylphosphonic acid in its primer layer (corresponds to claimed first varnish/base layer). Finally, Brinton does not disclose using a plurality of either the intermediate and/or top claimed layers.
3.	Melchiors discloses using a polyurethane as a topmost coating in a multi-coat systems (paragraph 0091) for providing a varnish upon metal surfaces (Claim 12).  Melchiors discloses that its coating is suitable for ensuring good solvent resistance and suitable for all fields where surface quality resistance is used (paragraph 0090). Melchiors does not mandate the use of any pigments or particulate additives, as is being claimed in instant Claims 40 and 48. 
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coating, of Brinton, by using the topmost PU coat (corresponds to claimed fourth varnish/sealing layer), of Melchiors.  One of ordinary skill in the art would have been motivated in doing so in order to obtain good solvent resistance.
5.	Laas discloses polyurethane paints containing silane groups (Abstract) that lead to much faster surface drying and exhibit excellent metal adhesion properties (paragraphs 0018, 0051, 0120, 0128, 0129).  Laas specifically discloses using trimethoxysilane as a suitable silane (paragraphs 0063, 0126), as is being claimed in instant Claim 43.
6.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the PU primer layer (corresponds to claimed first varnish/base layer), of Brinton, by using the trimethoxysilane, of Laas in order to achieve better metal adhesion and faster drying.
7.	Iijima discloses a rust-preventive coating (Title) that can be used on steel members as a paint (paragraph 0002) comprising zinc-containing layers of paint (Abstract) that can possess a urethane resin (paragraph 0061). More specifically, Iijima discloses using said rust-preventive coating can comprise multiple layers of a second zinc-containing coating (corresponding to intermediate layer) that lies between a first zinc-containing coating and a third zinc-containing coating (paragraph 0106). Iijima discloses that its invention results in excellent anticorrosive properties, favorable appearances, and simplification of manufacturing process in consumer products (paragraphs 0007 and 0008).
8.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the additional overcoat intermediate layer (corresponds to claimed second varnish/intermediate layer) and another overcoat top layer (corresponds to claimed third varnish/top layer), of Brinton, by using them in plurality, as disclosed by Iijima. One of ordinary skill in the art would have been motivated in doing so in order to obtain excellent anticorrosive properties, favorable appearances, and simplification of manufacturing process in consumer products.
Claims 12, 22, 39-42, and 44-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinton EP_0832908_A1 in view of Melchiors USPA_20040204559_A1, Salter USPA_20040030088_A1, and Iijima USPA_20130143034_A1.
9.	Regarding Claims 12, 22, 39-42, and 44-52, Brinton discloses a metal structure, such as steel, used in steel equipment (corresponds to claimed bearing components of instant Claims 42 and 46) (Page 4, Lines 43-47) that is susceptible to corrosion that can be painted (Page 3, Lines 22-24) using a primer layer (corresponds to claimed first varnish/base layer) based on polyurethane (PU) that can be cured and mixed in it are zinc particles (Claims 1 and 3), followed by an additional overcoat intermediate layer (corresponds to claimed second varnish/intermediate layer) that can also be made of PU that can be cured (Claim 8) that can also contain zinc particles (Claim 10), followed by another overcoat top layer (corresponds to claimed third varnish/top layer) (Claim 7) that can comprise a cured PU resin and micaceous iron oxide (Page 2, Line 57 – Page 3, Line 1). In all of the aforementioned polyurethanes, they can be a single-component (Page 3, Lines 8-9). Brinton also discloses having a total thickness that can be greater than 300 microns but less than 600 microns (Table 1). Lastly, Brinton discloses using zinc in an amount ranging from 70-95 wt% (Page 2, Lines 55-56). Brinton discloses that varying the zinc concentration can improve the corrosion protection. As such, it would be expected for one of ordinary skill in the art to know how to vary the concentration based on the need of corrosion protection. Applicants have not indicated how the currently claimed concentration results in unexpected and surprising properties.
10.	However, Brinton doesn’t disclose the claimed sealing layer.  Also, Brinton does not disclose the claimed silane and/or vinylphosphonic acid in its primer layer (corresponds to claimed first varnish/base layer). Finally, Brinton does not disclose using a plurality of either the intermediate and/or top claimed layers.
11.	Melchiors discloses using a polyurethane as a topmost coating in a multi-coat systems (paragraph 0091) for providing a varnish upon metal surfaces (Claim 12).  Melchiors discloses that its coating is suitable for ensuring good solvent resistance and suitable for all fields where surface quality resistance is used (paragraph 0090).  
12.	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coating, of Brinton, by using the topmost PU coat (corresponds to claimed fourth varnish/sealing layer), of Melchiors.  One of ordinary skill in the art would have been motivated in doing so in order to obtain good solvent resistance.
13.	Salter discloses a method for making a composition comprising polyurethane composition (Claim 1) that can be used in paints upon steel substrates (paragraph 0002) and can further comprise adhesion promoters that can increase adhesion of up to 100% or more (paragraph 0028).  Salter further discloses that said adhesion promoter can be vinylphosphonic acid (paragraph 0037), as is being claimed in instant Claim 47.
14.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the PU primer layer (corresponds to claimed first varnish/base layer), of Brinton, by using the vinylphosphonic acid, of Salter.  One of ordinary skill in the art would have been motivated in doing so in order to obtain improved adhesion.
15.	Iijima discloses a rust-preventive coating (Title) that can be used on steel members as a paint (paragraph 0002) comprising zinc-containing layers of paint (Abstract) that can possess a urethane resin (paragraph 0061). More specifically, Iijima discloses using said rust-preventive coating can comprise multiple layers of a second zinc-containing coating (corresponding to intermediate layer) that lies between a first zinc-containing coating and a third zinc-containing coating (paragraph 0106). Iijima discloses that its invention results in excellent anticorrosive properties, favorable appearances, and simplification of manufacturing process in consumer products (paragraphs 0007 and 0008).
16.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the additional overcoat intermediate layer (corresponds to claimed second varnish/intermediate layer) and another overcoat top layer (corresponds to claimed third varnish/top layer), of Brinton, by using them in plurality, as disclosed by Iijima. One of ordinary skill in the art would have been motivated in doing so in order to obtain excellent anticorrosive properties, favorable appearances, and simplification of manufacturing process in consumer products.
Response to Arguments
Applicant's arguments filed 4/29/22 have been fully considered but they are not persuasive. 
Applicants state: “The first part of the above statement: “[s]imilar to a structure where the first zinc-containing coating ... comprises multiple laminated layers...” suggests that Iijima teaches a first zinc- containing coating having multiple partial layers earlier in the reference. However, the reference contains no such teaching. Instead, paragraph 0050 makes clear that the laminated layers being referred to in paragraph 0106 are layers or laminations of individual particles of zinc. These particles are scale-like and are arranged in an overlapping manner within a given layer of the coating. As provided by paragraph 0050…Thus the “laminated layers” of the first zinc-containing coating are not a plurality of partial coating layers but rather layers of the individual zinc particles within a coating layer. Paragraph 0106 therefore merely teaches that the second zinc-containing layer can also include multiple laminations of zinc. The presence of multiple layers of overlapping zinc particles in a given layer of a coating system does not suggest to form individual layers of the coating system as a plurality of partial layers as claimed.”
The Examiner respectfully submits that this is an incorrect reading of Iijima. Paragraph 0050, of Iijima, is explicitly referring to solely the lamination of the particles of the “first metal-based powder as a raw material”, it is not referring to what Iijima defines and refers to as “coating”, throughout its disclosure. On the other hand, paragraph 0106 is explicitly referring to the multiple lamination of its “coating”: “Similar to a structure where the first zinc-containing coating, which constitutes the rust-preventive coating according to the first embodiment, comprises multiple laminated layers, each of the second zinc-containing coating and the third zinc-containing coating according to the present embodiment may comprise multiple laminated layers”. In fact, paragraph 0106 makes no reference or allusion to “particles” or the “first metal-based powder” whatsoever. What Iijima is instead alluding to here in paragraph 0106 is not what is found earlier in paragraph 0050, but rather what is found earlier in paragraph 0079: “A rust-preventive coating obtained by depositing a plurality of first zinc-containing coatings in this manner also falls within the rust-preventive coating according to the present embodiment.” Alternatively, in place of paragraph 0106, paragraph 0079 can standalone as a suggestion of the instantly claimed limitation found in instant Claims 12 and 22 too.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 6, 2022